Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Schott on 8/2/22.

The application has been amended as follows: 

1.	(Currently amended) A cyclone separation device, comprising:
a cyclone chamber to separate dirt from air;
a dirt collecting chamber, arranged adjacent to the cyclone chamber, to collect dirt particles separated from the air; and
a dirt duct between the cyclone chamber and the dirt collecting chamber to allow the dirt particles to exit the cyclone chamber into the dirt collecting chamber, wherein the dirt duct includes a pair of opposite side walls and a bottom wall adjoining the pair of opposite side walls, and wherein the dirt duct has an edge protruding into a direction at an angle to the dirt duct at an exit ridge of the cyclone chamber that is first encountered by the air rotating in the cyclone chamber; 
wherein the dirt duct is integral to the cyclone chamber and extends into the dirt collection chamber; and wherein the bottom wall connects to the exit ridge of the cyclone chamber.

2.	(Previously Presented) The cyclone separation device as claimed in claim 1, wherein the edge is formed by a tangential extension of a wall of the cyclone chamber.

3.	(Previously Presented) The cyclone separation device as claimed in claim 1, wherein a width of the edge is at least 5 mm.

4.	(Previously Presented) The cyclone separation device as claimed in claim 3, wherein the width of the edge is at least 8 mm.

5.	(Previously Presented) The cyclone separation device as claimed in in claim 3, wherein the width of the edge is at least 12 mm.

6.	(Previously Presented) The cyclone separation device as claimed in claim 1, wherein the edge extends along an entire height of the dirt duct.

7.	(Previously Presented) The cyclone separation device as claimed in claim 1, wherein the dirt duct extends in a longitudinal direction that is radial to the cyclone chamber.

8.	(Previously Presented) A vacuum cleaner comprising a cyclone separation device as claimed in claim 1.

9.	(Previously Presented) The cyclone separation device as claimed in claim 2, wherein a thickness of the edge is different from a thickness of the wall of the cyclone chamber.

10.	(Previously Presented) The cyclone separation device as claimed in claim 1, wherein the cyclone chamber comprises a cylinder-shaped vortex finder having a plurality of stationary vanes at an outer circumference.

11.	(Previously Presented) The cyclone separation device as claimed in claim 1, wherein the edge is perpendicular to a wall of the dirt duct.

Drawings
The drawings were received on 08/2/22.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claim 1 includes structures which are neither anticipated by, nor obvious over prior art of record.  Claims 2-11 depend on claim 1; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773